Information Disclosure Statement
The information disclosure statement filed April 3, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because the same reference numerals used to identify features in Fig. 1 are used to identify modifications of those features in Fig. 2 and further modifications in Fig. 3.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 19 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 is directed to “an oscillation decoupling system comprising [an oscillation decoupling member which connects the active element of the actuating mechanism and the adjustment element] wherein the active element is designed to act in the actuated state directly on the adjustment element.”  However, the only oscillation decoupling systems having an active element designed to act in the actuated state directly on the adjustment element are shown in Figs. 2 & 3, systems that lack a distinct oscillation decoupling member which connects the active element of the actuating mechanism and the adjustment element.

Claims 17, 18 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 17 recites the limitation, “the adjustment element is designed to be at least approximately play-free.”  However, the specification fails to describe the structural details that would make the adjustment element 3  “approximately play-free”.   No working example of the claimed invention has been disclosed.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 18 recites the limitation, “the adjustment element has at least one first spring element which is designed to reduce or to eliminate a play in an actuating direction in the adjustment element.”  However, the specification fails to describe the structural details that would cause “one first spring” 7  element to reduce or to eliminate a play in an actuating direction in the adjustment element 3.   No working example of the claimed invention has been disclosed.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Claim 26 recites the limitation, “at least one damping element is provided in the oscillation decoupling member, and the at least one damping element is designed to damp a movement permitted by the play-afflicted connection.”  However, the specification fails to describe the structural details that would cause damping element 13  to damp a movement permitted by the play-afflicted connection.   No working example of the claimed invention has been disclosed.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-29. It is unclear how any of claims 27-29 are different from each other.  Nothing in the specification or drawings differentiates limitations unique to each claim.  Barring any means to differentiate, the claims are duplicates and thus only one can be allowed if any are found to be allowable.
Claim 30.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “vehicle”, and the claim also recites “utility vehicle” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 260 725 A2.  EP discloses an oscillation decoupling system, comprising: 
an adjustment element (13); 
an actuating mechanism (11) with an active element (61) which is designed to carry out an active movement in a predetermined active direction for actuating the adjustment element; and 
an oscillation decoupling member (19) which connects the active element of the actuating mechanism and the adjustment element, wherein the oscillation decoupling member in the predetermined active direction forms a play-afflicted connection which has a predetermined play region in which the active element or the adjustment element moves without the respective other element moving.

Claim(s) 16-25 & 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernitz, US 2,977,777.  Bernitz discloses an oscillation decoupling system, comprising: 
an adjustment element (12); 
an actuating mechanism (10) with an active element (18) which is designed to carry out an active movement in a predetermined active direction for actuating the adjustment element; and 
an oscillation decoupling member (see Figs. 1 & 2) which connects the active element of the actuating mechanism and the adjustment element, 
wherein the oscillation decoupling member in the predetermined active direction forms a play-afflicted connection which has a predetermined play region in which the active element or the adjustment element moves without the respective other element moving (col. 2, lines 35-40),
wherein the adjustment element has at least one first spring element (26) which is designed to reduce or to eliminate a play in an actuating direction in the adjustment element,
wherein the oscillation decoupling member has a tube (40) either on the adjustment element or the active element, wherein the tube is provided with at least one radial groove (62) which is located in the tube wall and extends axially, and the other element of the adjustment element and the active element has a lug element (see “bolt” at col. 2, line 26), wherein the lug element has a lug (64) engaging radially in the groove in a play-afflicted manner in the axial direction.
wherein the oscillation decoupling member has a tube (40), with at least one elongated hole (62) extending axially in the tube wall, and a radial pin (64), 
an interior of the tube is formed in a complementary manner with respect to a connecting element (56) connected to the adjustment element, and the radial pin is provided to engage in the at least one elongated hole,
wherein the tube has two axially extending and diametrically opposite elongated holes (see “a pair of slots 62” at col. 2, line 23),
wherein the oscillation decoupling member is provided with at least one flange (58, 60), and the at least one flange is designed to transmit a force from the actuating mechanism to the adjustment element via the pin lying directly or indirectly against the at least one flange,
wherein at least one second spring element (54) is provided in the oscillation decoupling member, and the at least one second spring element is designed to prestress the play-afflicted connection in the predetermined active direction,

Claims 16-19 & 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megnin, US 1,630,199.  Megnin discloses an oscillation decoupling system designed to be used in a vehicle (1), the system comprising: 
an adjustment element (2-4); 
an actuating mechanism (7) with an active element (6) which is designed to carry out an active movement in a predetermined active direction (see “moved back and forth” at page 1, lines 34 & 35) for actuating the adjustment element; and 
an oscillation decoupling member (5) which connects the active element of the actuating mechanism and the adjustment element, 
wherein the oscillation decoupling member in the predetermined active direction forms a play-afflicted connection which has a predetermined play region in which the active element or the adjustment element moves without the respective other element moving (page 1, lines 93-101 and page 1, line 98 – page 2, line 7),
wherein the adjustment element has at least one first spring element (19) which is designed to reduce or to eliminate a play in an actuating direction in the adjustment element,
wherein the active element is designed to act in the actuated state directly on the adjustment element,
at least one damping element (18) is provided in the oscillation decoupling member, and the at least one damping element is designed to damp a movement permitted by the play-afflicted connection,
wherein at least one second spring element (19) is provided in the oscillation decoupling member, and the at least one second spring element is designed to prestress the play-afflicted connection in the predetermined active direction.

Claims 16-18, 21-23 & 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muth, US 4,485,688.  Muth discloses an oscillation decoupling system, comprising: 
an adjustment element (transmission 4); 
an actuating mechanism (2) with an active element (16) which is designed to carry out an active movement (col. 1, line 10-12) in a predetermined active direction for actuating the adjustment element; and 
an oscillation decoupling member (see “decoupling mechanism” in the abstract) which connects the active element of the actuating mechanism and the adjustment element, 
wherein the oscillation decoupling member in the predetermined active direction forms a play-afflicted connection which has a predetermined play region in which the active element or the adjustment element moves without the respective other element moving (col. 3, lines 38-41),
wherein the adjustment element has at least one first spring element (24) which is designed to reduce or to eliminate a play in an actuating direction in the adjustment element,
wherein the oscillation decoupling member has a tube (14), with at least one elongated hole (38) extending axially in the tube wall, and a radial pin (36), 
an interior of the tube is formed in a complementary manner with respect to the active element, and the radial pin is provided to engage in the at least one elongated hole,
wherein the tube has two axially extending and diametrically opposite elongated holes (see “slots 38” at col. 3, line 22),
wherein at least one damping element (24) is provided in the oscillation decoupling member, and the at least one damping element is designed to damp a movement permitted by the play-afflicted connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679